DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-9 and 21 of U.S. Patent No. 10944906. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application’s claims 1,3-9 and 20 are encompassed by the patented claims 2,4-9 and 21, respectively.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10944906 in view of Yoshida (US2003/0071913).
Regarding claim 2, US Patented claim 1 fails to disclose: “wherein the second capture mode has a higher thermal energy dissipation than the first capture mode”.
In an analogous of art, Yoshida teaches camera embodiments to perform ordinary mode instead of power saving mode when a reading temperature T is bellow Tmax or Trefl (See step $102 and S204 of Figs. 2-3). Yoshida further teaches that the CCD and display are operated in power saving mode to prevent temperature inside the camera from increasing ([0021-0022]: Therefore, ordinary mode inherently has higher operating temperature or higher thermal energy dissipation). In light of the teaching from Yoshida, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tanaka to operate the camera in an ordinary mode or power saving mode. The modification thus provide a means to switch between camera ordinary mode or a power saving mode to prevent temperature inside a camera increasing (Yoshida: [0021-0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US2013/0193776) in view of Yoshida (US2003/0071913).

Regarding claim 10, Tanaka discloses an electronic device comprising: 
a battery (Fig. 2:  Battery Section 4); 
an image sensor (Camera Section 6); and 
a processor (1), wherein the processor, is configured to execute instructions to:
determine a first temperature of the battery (Fig. 5, 8 or 12: step S11/S16/ S21/ S31); 
compare the first temperature to a second temperature (Fig. 5, 8 or 12: battery thermistor temperature is compared with one of Ta0, Tb0 or Tc0).
However, Takanaka fails to explicitly disclose: “responsive to the first temperature being below the second temperature, change the image sensor from a first capture mode to a second capture mode, the second capture mode having a higher thermal energy dissipation than the first capture mode”.  
In an analogous of art, Yoshida teaches camera embodiments to perform ordinary mode instead of power saving mode when a reading temperature T is bellow Tmax or Trefl (See step $102 and S204 of Figs. 2-3). Yoshida further teaches that the CCD and display are operated in power saving mode to prevent temperature inside the camera from increasing ([0021-0022)). In light of the teaching from Yoshida, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tanaka to operate the camera in an ordinary mode when a temperate is below a threshold as taught by Yoshida. The modification thus provide a means to switch between camera ordinary mode or a power saving mode to prevent temperature inside a camera increasing (Yoshida: [0021-0022]).
Regarding claim 12, Tanaka discloses  the electronic device of claim 11, further comprising: a body ([0054]: see body of video camera 20), further wherein the display is structured on a surface of the body ([0043]: the display 8 and/or touch panel input section 15 is/are inherently placed on a surface of the mobile phone/camera body in order for a user to see captured image or message or to perform touch input operations on a display outside a camera body). 
However, Tanaka fails to explicitly disclose: “wherein the battery and the image sensor are internal to the device body’.
Official Notice is taken that it is well known and expected in the art to have a battery assembly and image sensor placed internal to a camera/phone body in order to protect the battery/ image sensor from moisture, harsh environment and falling out of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tanaka to place a battery assembly internally from a camera body. The modifications thus prevent the battery and image sensor from moisture and harsh environment.

Regarding claim 14, Tanaka in view of Yoshida discloses the electronic device of claim 10, wherein the first capture mode is an off state (Yoshida: [0023]: Fig. 3: S206 camera operation stop).  

Regarding claim 15, Tanaka in view of Yoshida discloses the electronic device of claim 14, wherein the second capture mode is a first on state (Yoshida: Fig. 3: S210 camera operate in ordinary mode).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US2011/0218694) in view of Yoshida.

Regarding claim 10, Moriya discloses an electronic device comprising: 
a battery (Fig. 1:  Battery Pack 1); 
an image sensor ([0040-0047]: an image sensor is inherently included in camera 20 in order for camera 20 to operate accordingly); and 
a processor (21), wherein the processor, is configured to execute instructions to:
determine a first temperature of the battery ([0044-045]: temperature detection unit 10); 
compare the first temperature to a second temperature (Fig 6-7: S128 or S148 ; [0088]: where temperature T is compared with a Recovery Temperature Threshold).
However, Moriya fails to explicitly disclose: “responsive to the first temperature being below the second temperature, change the image sensor from a first capture mode to a second capture mode, the second capture mode having a higher thermal energy dissipation than the first capture mode”.  
In an analogous of art, Yoshida teaches camera embodiments to perform ordinary mode instead of power saving mode when a reading temperature T is bellow Tmax or Trefl (See step $102 and S204 of Figs. 2-3). Yoshida further teaches that the CCD and display are operated in power saving mode to prevent temperature inside the camera from increasing ([0021-0022)). In light of the teaching from Yoshida, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Moriya to operate the camera in an ordinary mode when a temperate is below a threshold as taught by Yoshida. The modification thus provide a means to switch between camera ordinary mode or a power saving mode to prevent temperature inside a camera increasing (Yoshida: [0021-0022]).

Claims 11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Yoshida and further in view of Fujied (US2014/0321058).

Regarding claim 11, Moriya in view of Yoshida fails to disclose the electronic device of claim 10, further comprising: a display, wherein the display includes a heat pipe to divert thermal energy.  
In an analogous of art, Fujied teaches different configurations of heat sinks/ pipes 170-173 embedded on frame 123 or back display 120 ([0005; 0039-0041];Figs. 1-7 and 13: 170-173) to divert heat more sufficient inside a camera body 100 of Figs. 1 and 12- 13 (Figs. 1, 12-13: see any one of heat pipes 170-173 inside a camera casing 100). In light of the teaching from Fujied, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of Moriya and Yoshida to include a plurality of heat pipes as taught by Fujied. The modifications thus provide a more sufficient heatsink configurations to divert heat inside a camera.

Regarding claim 13, Moriya discloses the electronic device of claim 11, wherein the processor is configured to execute instructions to: change the display from a first display mode to a second display mode (Fig. 5-6: [0087; 0089; 0094]: See step S118 -S120 or S132-S134 wherein LCD is not possible to display or display a caution of stop state).  

Regarding claim 18, Moriya discloses the electronic device of claim 13, wherein the first display mode is an off state ( Fig. 5-6: See step for stopping video camera operation and it is not possible for LCD 22 to display).  

Regarding claim 19, Moriya discloses the electronic device of claim 18, wherein the second display mode is another on state (Fig. 5-6: [0087; 0089; 0094]: See step S134 wherein LCD 22 display a caution/warning).  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the prior art of Tanaka discloses a camera to display or camera operations based on a comparison of a battery temperature with a Temperature threshold. The prior art of Yoshida discloses a camera system that perform camera power saving mode to decrease heat or ordinary mode. The prior art of Moriya to display caution or not display. The prior art of O’Haire (US2014/0161358) discloses a camera to reduce frame from 30-60 fps to lower battery power consumption. The prior art of Watanabe discloses a camera that only power on certain camera’s circuitry when power is needed. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the electronic device of claim 15  further in combination with: “wherein the image sensor includes a third capture mode that is a second on state, the second on state dissipating more thermal energy than the first capture mode and dissipating less thermal energy than the second capture mode”.  

Regarding dependent claim 17, the claims is objected as being dependent of the objected claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/07/2022